       Case 1:19-cv-07276-PAE-OTW Document 15 Filed 11/25/19 Page 1 of 1




Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF



                                                                          November 25, 2019

United States Magistrate Judge Ona T. Wang
United States District Court
Southern District of New York
500 Pearl Street, Courtroom 20D
New York, New York 10007

          Re:     Deleston v. Bluegreen Vacations Unlimited, Inc.
                  Case No.: 1:19-cv-7276-PAE-OTW

Dear Magistrate Judge Wang:

        Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”)
in connection with the above-referenced action. As previously reported, the above-referenced
action has been settled. Respectfully, we are jointly requesting with counsel for the defendants a
final extension of time to file an application to reopen this case for fourteen (14) days so that the
settlement amount can be received.

          We thank this Honorable Court for its time and consideration in this matter.


                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:       Nathan V. Okelberry, Esq. (via email only)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

68677v1
5IJTDBTFIBTBMSFBEZCFFOSFPQFOFE QVSTVBOUUP%LU5IFQBSUJFTBSFUPGJMFBTUJQVMBUJPOPG
EJTNJTTBM PSBMFUUFSVQEBUFJGBOBHSFFNFOUIBTOPUCFFOSFBDIFE CZ%FDFNCFS 5IF$PVSU
SFTQFDUGVMMZEJSFDUTUIF$MFSLPG$PVSUUPUFSNJOBUFUIFNPUJPOTQFOEJOHBUEPDLFUTBOE

                       SO ORDERED.

                                       
                                    __________________________________
                                          PAUL A. ENGELMAYER
                                          United States District Judge

                                                            /PWFNCFS 
